                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 RUSSEL V. SAWYER,                     )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                1:19-cv-199-MR
                                       )
                 vs.                   )
                                       )
 ANDREW M. SAUL,                       )
                                       )
             Defendant.

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2019 Order.

                                               August 28, 2019
